DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is responsive to communication filed on 02/22/2021.
Claims 1 – 8 are currently pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/29/2021 and 02/22/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1 – 8 are allowed.
The following is an examiner’s statement of reasons for allowance: in independent claims 1, 7 and 8, a method, system of event stream processing including the teaching of “ a storage which is accessed by the processor and stores an object table, in which an object identifier for identifying an object is associated with state information of the object, and also stores a plug-in which executes processing corresponding to the state information, wherein the processor executes an event processing which, in response to an event message from an event generation device, which is an event generation source, and with reference to the object table, updates state information of an object table corresponding to an object identifier of the event message, and executes the plug-in corresponding to updated state information, and an abject generation processing, the event processing includes an abject management which, in response to a first object generation message, generates an entry of the object table corresponding to an object identifier of the first object generation message, the event processing generates, in response to the event message and when the object table of the object identifier of the event message is unregistered, a provisional object table corresponding to the object identifier of the event message, and stores the event message in association with the provisional object table, and moreover issues an error message having the object identifier, the object generation processing issues, in response to the error message, a second object generation message having the object identifier, and the event processing generates, in response to the second object generation message, a permanent abject table from the provisional object table conforming to the object identifier of the second object generation message and executes a plug-in corresponding to the abject identifier and state information of the event message stored in association with the provisional object table”, taken with the other limitations of the claim, were not disclosed by, would not have been obvious over, nor otherwise fairly disclosed by the prior art of record.
The dependent claims, being further limiting, definite and fully enabled by the Specification, are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAM LINH T NGUYEN whose telephone number is (571)272-4024. The examiner can normally be reached M-F: 7:00 - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571- 272- 4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CAM LINH T NGUYEN/Primary Examiner, Art Unit 2161